Citation Nr: 1116964	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-18 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to October 2000, December 2002 to September 2003, and January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma that granted service connection for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle, and assigned an initial evaluation of 10 percent disabling, effective March 16, 2005.

In March 2010, the Board remanded the Veteran's claim for further development, which development has been completed and associated with the claims file, and the Veteran's claim has been returned to the Board for further review.


FINDING OF FACT

The Veteran's residuals, right tibia and fibula fracture, distal 1/3, with decreased right knee limitation of flexion to 135 degrees, normal extension to zero degrees, right ankle limitation of dorsiflexion to five degrees, and plantar flexion to 40 degrees; but not by objective findings of arthritis, recurrent subluxation, instability, ankylosis, malunion of the os calcis or Astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent disabling for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an initial evaluation in excess of 10 percent disabling for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Regardless, the Board notes that the Veteran was provided a preadjudication notice letter in January 2006 that advised him how to substantiate his original claim for service connection.  He was also advised as to his and VA's responsibilities in identifying and obtaining relevant evidence.  A July 2007 letter also provided appropriate notice regarding how VA assigns disability ratings and dates, and the issue of entitlement to a higher initial rating was subsequently adjudicated in a Statement of the Case in May 2008.  The Board also acknowledges a subsequent notice to the Veteran dated in July 2009 that included an explanation of Diagnostic Code 5262, and the Veteran's claim was again readjudicated by way of Supplemental Statements of the Case (SSOCs) in September 2009, December 2009, and December 2010.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and VA examination reports are all in the claims file.  In this regard, the Board acknowledges that in March 2010, this case was remanded by the Board to the RO for further development, including so that copies of any outstanding service treatment records from the Veteran's service in the Missouri National Guard dated from 2006 to 2009 could be associated with the claims file.  Pursuant to the Board's remand directive, the RO faxed and mailed requests to the Missouri National Guard for copies of any service treatment records dated from 2006 to 2009, and a negative response was received in April 2010.  The Board also acknowledges prior correspondence between the RO and the National guard in an attempt to procure all relevant, outstanding service treatment records relating to the Veteran's reserve service, and the Board notes in that regard that some of the Veteran's relevant service treatment records from his National Guard service are associated with the claims file and discussed in detail below.  See Forms 119, January 2006 and April 2006.  Based thereon, the Board finds that there has been more than substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

In addition, in March 2010, the Board remanded the Veteran's claim so that the RO could send a request to the Veteran to indentify any outstanding private or VA treatment records relating to his right leg or ankle dated since 2005, and to that end, provide Forms 21-4142 authorizations so that the RO could obtain these records and associate them with the claims file.  Pursuant to the Board's remand directive, the RO sent a March 2010 letter requesting that the Veteran identify such health care providers for his service-connected disability and, to that end, that he complete enclosed Forms 21-4142 authorizing the RO to request the records identified.  The RO also requested that the Veteran submit any such records in his possession.  No response was received.  Based thereon, the Board finds that there has been more than substantial compliance with the Board's remand directive.  See id.  Finally, the Board also directed the RO in its March 2010 remand to obtain copies of all of the relevant VA treatment records dated since February 2006 and associate them with the claims file.  Pursuant to the Board's remand directive, copies of all of the Veteran's VA treatment records dated since February 2006 have been associated with the claims file.  Based thereon, the Board finds that there has been more than substantial compliance with the Board's remand directive.  See id.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination is required.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided with VA examinations in May 2006 and November 2009.  In March 2010, the Board remanded the Veteran's claim so that he could be provided with a new VA examination because the November 2009 VA examiner did not have an opportunity to review the claims file, and because the Veteran apparently brought some 2008 private records on his iPhone for the November 2009 examiner to review (and the Board remand included a directive to ask the Veteran to identify the health care provider and submit a completed Form 21-4142 so that the records could be associated with the claims file prior to the new VA examination).  Pursuant to the Board's remand directive, the Veteran was provided with a new VA examination in April 2010 (after the above development regarding any outstanding treatment records was completed), and the examiner noted that he reviewed the claims file.  Therefore, the Board finds that there has been more than substantial compliance with the Board's remand directive.  See id.  The Board notes that the VA examination reports reflect the Veteran's current level of disability, are thorough and complete, and provide sufficient information to rate the Veteran's disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle is currently assigned a 10 percent disability rating under Diagnostic Code 5262, effective March 16, 2005.  See 38 C.F.R. § 4.71a (2010).  The Veteran seeks a higher initial rating.

Diagnostic Code 5262 provides ratings for malunion of the tibia and fibula with slight knee or ankle disability of 10 percent, moderate knee or ankle disability of 20 percent, and marked knee or ankle disability of 30 percent.  38 C.F.R. § 4.71a (2010).  A 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a brace.

The Board notes that words such as "slight,""moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

Under Diagnostic Code 5010, arthritis due to trauma is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Normal range of motion of the ankle is defined as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2010).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows:  extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2010).

Diagnostic Code 5271, Ankle, Limitation of Motion, provides a 10 percent rating for moderate limitation, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a.  A disability rating greater than 20 percent is not provided under this diagnostic code.  Id.

A May 2006 VA examination report reflects that the examiner noted the Veteran's history of a HMMWV (or "humvee") accident in service in April 2004 and his right leg being run over and causing fractures of the distal fibula as well as the mid tibia requiring open reduction and internal fixation (with a rod and screws) surgery, followed by hardware removal in February 2005.  The examiner noted that the Veteran walked with a normal gait and pace and there was no evidence of a limp or any gait dysfunction.  The Veteran reported that he was not experiencing any right knee pain, but that he would experience some tightness from prolonged walking.  With regard to his right ankle, he reported experiencing chronic right ankle pain on a daily basis, for which he reported taking ibuprofen for treatment and wearing a lace up brace when active.  He reported that he was on permanent profile with no running with regard to his service in the National Guard.  The Veteran reported that he was currently employed as an insurance claims adjuster, and also as a part-time youth minister at a church, and that his civilian employment was not affected by his right leg (knee) or ankle.  He reported that his activities of daily living were affected in that he was no longer able to play basketball because of his ankle.  Physical examination of the Veteran's right knee revealed no edema, tenderness, effusion, or instability, the McMurray test was negative, and his right knee revealed full range of motion, with flexion to 140 degrees and extension to zero degrees.  An x-ray report relating to the Veteran's right tibia and fibula reflects findings including "no arthritic changes," and an impression of an old healed fracture of the tibia and fibula.  An x-ray of his right knee reflects findings of normal joint spaces and an impression of a negative right knee.  A diagnosis of a normal right knee and an old healed fracture of the tibia and fibula was recorded.  Examination of the Veteran's right ankle revealed no edema, effusion, or instability, a negative drawer test, and the ankle revealed dorsiflexion to 15 degrees with no pain, and plantar flexion to 45 degrees with no pain.  An x-ray report reflects findings of joint spaces within normal limits, and an impression of no acute fractures or dislocations.  A diagnosis of mild right ankle decreased range of motion was recorded.

A May 2009 fitness for duty evaluation for the Missouri National Guard reflects the Veteran's history of the accident in 2004 requiring surgery, and that he had been on and off profile since that time (and that he was awaiting a medical board).  It was noted that the Veteran was not limited in his activities, but that he did experience pain after most activities daily, and that he would be "far more painful and disabled if he was more active."  Examination of his right ankle revealed no edema, some tenderness, a negative anterior drawer, and 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  No range of motion of the Veteran's right knee was noted.  An x-ray of the Veteran's right ankle revealed an osteochondral lesion.  An impression of a right ankle osteochondroal lesion was noted, and a medical board evaluation was recommended.

A July 2009 medical evaluation board report from the Missouri National Guard reflects that the Veteran was referred for evaluation for chronic right knee and right ankle pain.  The report reflects the Veteran's history of his in-service injury to his right leg.  The examiner noted that the Veteran walked with a normal gait.  The Veteran reported experiencing intermittent right knee pain, particularly with a change in weather.  It was noted that the Veteran's pain increased with all weightbearing activities, that he was taking ibuprofen and Tylenol for his pain, he was unable to complete many of the physical tasks required of him for his service.  With regard to his right ankle, the Veteran reported experiencing constant right ankle pain that increased with prolonged standing, walking, and all weightbearing activities.  Physical examination of the Veteran's right knee revealed tenderness, but no locking, crepitus, or effusion, normal Lachman test, negative anterior and posterior drawer test, stable varus and valgus stress testing, active range of motion of 135 degrees of flexion and -5 degrees of extension.  With regard to the Veteran's right ankle, no crepitus, crepitus, mechanical locking, or tenderness was noted.  Range of motion was noted as dorsiflexion to 10 degrees and plantar flexion to 43 degrees.  Diagnoses of chronic right knee pain and chronic right ankle pain with osteochondritis dissecans (OCD) were recorded, and it was concluded that the Veteran failed to meet the retention criteria with regard to his right knee and right ankle.

A November 2009 VA examination report also reflects the Veteran's history of injuring his right leg in service in 2004 when the humvee ran over it, followed by surgery in February 2005.  The Veteran reported that he experienced constant right ankle pain that he felt had progressed in the past year, and which pain level increased with walking, standing, or increased activity.  In fact, the Veteran reported that if he walked for more than 35 to 40 minutes, he had to stop and rest due to increased pain and he would be limping by that time.  He also reported that, at times, he experienced weakness, stiffness, and swelling, and that his right ankle would "catch and give way" and cause him to stumble.  He also reported that his right ankle became easily fatigued with weightbearing, and that weather changes tend to make the pain worse.  He reported taking ibuprofen three to four times per week, and flare-ups three times per month.  The Veteran reported that his right ankle limited the activities he was able to do as a youth minister, like playing basketball or soccer.  He denied any limitations in his daily activities, except that increased walking caused him to limp.  The Veteran's posture was noted as normal, although it was noted that he walked with a slight limp favoring the right lower extremity.  Physical examination of the Veteran's right ankle revealed some swelling, some tenderness over the lower lateral leg just proximal to the ankle, negative anterior drawer test, and range of motion was noted as dorsiflexion to 5 degrees and plantar flexion to 45 degrees.  A diagnosis of right tibia and fibula fracture, distal 1/3 with decreased range of motion of the right ankle and persistent pain, especially over the talus with MRI evidence of a chondral lesion in the lateral talus, was recorded.  No objective findings relating to the Veteran's right knee were noted by the examiner.

An April 2010 VA examination report reflects that the Veteran reported no right knee or right ankle pain at rest, but rather, only with prolonged walking or standing.  He reported that his right ankle pain was worse than his right knee pain, that he had flare-ups at least twice a month that he treated with ibuprofen, and that these flare-ups moderately to severely limited his activities.  He reported that he was working as a youth minister, but that his disability was affecting his activities of daily living and his employment in that it limited him from prolonged standing, walking, bending, and lifting.  The Veteran clarified that there was no functional limitation due to his disability generally, but rather there was some functional limitation due the fatigability, particularly with prolonged walking or standing, and that he had difficulty climbing or carrying weight.  With regard to his right knee specifically, the Veteran also reported stiffness and locking.  The examiner noted that the Veteran's gait and posture were normal.  Physical examination of his right knee revealed flexion limited to 135 degrees by pain, and extension was noted as normal, and no change on range of motion was noted with repetition.  No erythema, effusion, or edema was noted, the knee was stable to varus and valgus force, and anterior drawer, posterior drawer, Lachman, and McMurray tests were all negative.  With regard to his right ankle specifically, the Veteran reported experiencing stiffness, weakness, fatigability, lack of endurance, instability, and giving way, but no episodes of dislocation or recurrent subluxation of his right ankle.  Physical examination of his right ankle revealed tenderness to palpation, no laxity (and no instability was noted by the examiner in the report), no varus or valgus angulation, dorsiflexion to 10 degrees, and plantar flexion limited to 40 degrees with pain.  With repetition it was noted that there was no change in function due to pain, fatigue, weakness, or lack of endurance (except to the extent functional limitation due to fatigability was previously noted).  Diagnoses of intermittent strain, right knee, right tibia and fibula fracture, distal 1/3, status post surgery, and intermittent strain, right ankle status post right tibia and fibula fracture, distal 1/3, with surgery, were recorded.

In light of the above, the Board finds that the Veteran's residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle disability symptoms more nearly approximate the "moderate," 20 percent rating criteria of Diagnostic Code 5262, but no more, for the entire period on appeal.  The Board finds that the Veteran's disability is certainly not manifested by "marked" knee or ankle disability warranting a higher, 30 percent rating under Diagnostic Code 5262.  In this regard, the Board notes again that the Veteran's right knee range of motion as measured in all of the evaluations and examinations discussed above is mostly normal (zero to 135), and that the May 2006 VA examiner specifically noted that the Veteran's right knee was "normal" and that his right ankle disability was "mild."  The Board finds that a 20 percent rating under Diagnostic Code 5262 takes into account the increased symptoms reported by the Veteran on examination in November 2009 and at the VA medical center in August 2008 (despite objective findings showing range of dorsiflexion improving from five degrees in November 2009 to 10 degrees in April 2010), and that it adequately contemplates the Veteran's subjective and objective symptomatology discussed above, including his complaints of right knee pain and painful motion (despite essentially range of motion), right ankle pain and painful motion, and right ankle fatigability, particularly with prolonged standing or walking and any weightbearing activities, and the affect of his symptoms on his ability to engage in certain physical activities like basketball, including as a youth minister.  The Board has also taken into serious account the notation in the May 2009 fitness for duty evaluation (National Guard) that the Veteran's disability would be "far more painful and disabled if he was more active."

The Board has considered whether the Veteran would be entitled to a higher rating under any other avenue, including by separately rating his disabilities under diagnostic codes specific to the ankle and knee.  However, the Board notes that there is no evidence of ankylosis so as to warrant application of Diagnostic Code 5256 (ankylosis, knee).  There is also no evidence of limitation of motion in the knee to a degree that would warrant compensable evaluations under Diagnostic Codes 5260 (limitation of flexion of leg) or 5261 (limitation of extension of leg).  A separate rating under Diagnostic Code 5257 is not warranted because there is no evidence of recurrent subluxation or lateral instability of the right knee.  A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not warranted because there is no evidence of dislocated or removed knee cartilage.  With regard to Diagnostic Code 5003, there is no x-ray evidence of arthritis so as to warrant rating the Veteran's disability under that code.  The Board recognizes that significant limitation of motion is shown in the ankle.  However, rating the Veteran's disability under the Diagnostic Code 5271 rather than 5262 for limitation of motion would not result in a higher rating because the maximum rating provided under that code is only 20 percent.  Furthermore, a separate rating of 20 percent under Diagnostic Code 5271 in addition to the 20 percent assigned under Diagnostic Code 5262 would constitute pyramiding and is not prohibited.  Finally, with regard to the Veteran's right ankle, because the record does not show that the Veteran's right ankle disorder involves malunion of the os calcis or Astragalus, or astragalectomy, Diagnostic Codes 5273 or 5274 are not for application.

The Board has also considered the holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, which provide for consideration of functional impairment due to pain on motion and other symptoms when evaluating the severity of a musculoskeletal disability.  The Board notes, however, that the even taking into account the slight limitation of motion in the knee resulting from pain, the criteria for a separate and distinct disability rating for the knee are not met.  As for the evidence of pain and painful motion of the ankle, the 20 percent assigned under Diagnostic Code 5262 matches the 20 percent maximum rating available under Diagnostic Code 5271 for limitation of motion in the ankle.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court held that, because a veteran was already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not allow for a higher evaluation.  As such, the Board finds that the 20 percent assigned herein for the Veteran's disability already contemplates the degree of functional loss demonstrated.

The Board acknowledges that the Veteran was noted by the November 2009 VA examiner as having three "well-healed" surgical scars on his right leg as a result of the February 2005 surgical treatment for his service-connected right leg injury.  The examiner noted that the scars measured 5 x 0.4 centimeters, 1.5 x .5 centimeters, and 1.0 x 0.1 centimeters.  The Board finds, however, a compensable rating is not warranted for any of these scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2008).  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008.  The revised criteria, therefore, are not applicable to the appeal before the Board.  Diagnostic Code 7800 is not applicable, as it rates disfigurement of the head, face, or neck.  Diagnostic Code 7801 applies to scars that are deep or cause limited motion, and, as noted above, the VA examination report does not indicate that these scars were deep and there was no suggestion by either the examiner or the Veteran of functional loss due to the scars themselves.  Diagnostic Code 7802 does not apply in that the scar must cover an area or areas of at least 144 square centimeters to warrant a compensable rating.  Diagnostic Code 7803 applies to superficial and unstable scars, yet the scars at issue are not shown to be unstable.  Diagnostic Code 7804 applies to scars that are painful on examination.  These scars were not noted to be painful on examination.  Finally, Diagnostic Code 7805 directs the scars to be rated based on limitation of function of the affected part.  The Board need not consider this diagnostic code, as the Veteran's right leg and ankle disabilities have already been rated based on limitation of function in that joint.  Thus, Diagnostic Codes 7800 through 7805 do not provide an additional compensable disability rating for the scars on the Veteran's right leg. 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is in favor of granting an evaluation of 20 percent disabling for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle, but no more.  Assignment of staged ratings is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial evaluation of 20 percent disabling for residuals, right tibia and fibula fracture, distal 1/3, with decreased range of motion, right ankle, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


